--------------------------------------------------------------------------------

EXHIBIT 10.2
   
CONTRACT ASSIGNMENT AND AMENDMENT AGREEMENT


This CONTRACT ASSIGNMENT AND AMENDMENT AGREEMENT (this “Agreement”), is made and
entered into as of December 31, 2010, by and among DEEP DOWN, INC., a
corporation existing under the laws of Nevada (“Assignor”), CUMING FLOTATION
TECHNOLOGIES, LLC, a Delaware limited liability company (“Assignee”), CUMING
CORPORATION, a corporation existing under the laws of the Commonwealth of
Massachusetts (“Cuming”) and the stockholders of Cuming listed on the signature
pages hereof under the heading “Selling Stockholders” (collectively, the
“Selling Stockholders”).  Capitalized terms used herein but not defined shall
have the meanings as set forth and defined in the Contribution Agreement (as
defined below).
 
WHEREAS, Assignor, Cuming and the Selling Stockholders, are parties to that
certain Stock Purchase Agreement dated May 3, 2010, as amended (the “SPA”);
 
WHEREAS, pursuant to Section 10.8 of the SPA, Assignor is permitted to assign
its right, title and interest in, to and under the SPA;
 
WHEREAS, Assignor and Assignee are parties to that certain Contribution
Agreement dated December 31, 2010 (the “Contribution Agreement”), which
provides, among other things, Assignor will sell, transfer, convey, assign and
deliver, and Assignee will purchase, accept, acquire and assume from Assignor
all of its right, title and interest in, to and under the SPA;
 
WHEREAS, to evidence and effect the sale, transfer, conveyance, assignment and
delivery of the SPA, Assignor has agreed to execute and deliver this Agreement
to Assignee, and Assignee has agreed to execute and deliver this Agreement to
Assignor.
 
WHEREAS, in addition, the parties hereto desire to amend the SPA in accordance
with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.   Assignment of the SPA.  On the terms and subject to the conditions set
forth in the Contribution Agreement, Assignor hereby sells, assigns, transfers,
conveys and delivers to Assignee, all of its right, title and interest in, to
and under the SPA and Assignee does hereby accept such assignment from Assignor
and assume all of Assignor’s obligations under the SPA.
 
2.   Amendment of the SPA.  The parties hereto agree that Section 2.4(b) of the
SPA shall be amended and restated to read as follows:
 
“Within 120 days following the Closing Date, Purchaser shall deliver to the
Stockholder Representative a consolidated balance sheet of the Company and the
Subsidiaries as of the open of business on the Closing Date (the “Closing
Balance Sheet”) and a statement of Closing Working Capital and final Net
Customer Deposit Liabilities derived from the Closing Balance Sheet (the
“Closing Working Capital Statement”).  The Closing Balance Sheet and the Closing
Working Capital Statement shall be prepared in accordance with GAAP applied
using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Company’s
audited Financial Statements for the most recent fiscal year end.”
  
 
-1-

--------------------------------------------------------------------------------

 
 
3.   Cash Adjustment. In connection with the Closing and the consummation of the
transactions contemplated under the SPA and this Agreement, the parties hereto
agree that:
 
(a)
On the Closing Date, Assignee shall pay the Purchase Price plus an amount equal
to $5,000,000, which is the estimated amount of aggregate cash balances in the
accounts of Cuming as of the close of business on the Closing Date (the
“Estimated Closing Date Cash”).

 
(b)
Assignee, Cuming and the Selling Stockholders agree that no funds will be
disbursed from or otherwise withdrawn from any of the accounts of Cuming on the
Closing Date for the benefit of any of Assignee, Cuming or the Selling
Stockholders; provided, however, that nothing in this paragraph (b) shall limit
or restrict Cuming from making payments to bona fide third parties in the
ordinary course of business.

 
(c)
On the first Business Day following the Closing (the “True-up Date”), Assignee
shall deliver to the Stockholder Representative a statement of the actual amount
of aggregate cash balances in the accounts of Cuming as of the close of business
on the Closing Date as reflected in bank statements or similar records of
account (the “Actual Closing Date Cash”), together with a copy of such
statements or records.

 
(d)
In the event the amount of Estimated Closing Date Cash is greater than the
amount of Actual Closing Date Cash, then the Purchase Price shall be decreased
by the amount of such excess of Estimated Closing Date Cash over Actual Closing
Date Cash and the Selling Stockholders, jointly and severally, shall promptly,
but no later than three (3) Business Days after the True-up Date, pay the amount
of such decrease to Assignee.  If, however, the amount of Actual Closing Date
Cash is greater than the amount of Estimated Closing Date Cash, then the
Purchase Price shall be increased by the amount of such excess of Actual Closing
Date Cash over Estimated Closing Date Cash and Assignee shall promptly, but no
later than three (3) Business Days after the True-up Date, pay the amount of
such increase to the Stockholder Representative for distribution to the Selling
Stockholders in accordance with their pro rata ownership of the Shares as set
forth in Exhibit A to the SPA.

 
(e)
Any payment to be made by the Selling Stockholders, on the one hand, or
Assignee, on the other hand, pursuant to clause (d) above will be made by wire
transfer of immediately available funds.

 
4.   Amendments.  No amendment or waiver of compliance with any provision hereof
or consent pursuant to this Agreement shall be effective unless evidenced by an
instrument in writing signed by each party against whom enforcement of such
amendment, waiver or consent is sought.
  
 
-2-

--------------------------------------------------------------------------------

 
 
5.   Entire Agreement.  This Agreement is made subject to all representations,
warranties and covenants of the parties set forth in the Contribution Agreement,
all of which shall survive this conveyance as provided in the Contribution
Agreement.  Nothing contained in this Agreement shall be deemed to defeat,
impair, limit, supersede, amend or modify any of the terms, conditions or
provisions of the Contribution Agreement or any rights (including, without
limitation, rights to indemnification or for damages), claims, remedies, or
obligations of the parties under the Contribution Agreement and, to the extent
of any conflict between the Contribution Agreement and this Agreement, the terms
and provisions of the Contribution Agreement shall prevail.  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person (other than the Persons set forth above and their
respective successors and permitted assigns) any rights, remedies, obligations
or liabilities under or by reason of this Agreement.  Notwithstanding the
foregoing, the parties acknowledge that the provisions of the Contribution
Agreement are not binding on Cuming or the Selling Stockholders (as defined in
the SPA) and shall not in any way affect Assignee’s obligation to perform
Purchaser’s obligations under the SPA in accordance with the terms and
conditions thereof.
 
6.   Governing Law.  This Agreement and all matters arising out of or relating
to this Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to any
conflict of laws rule or principle that might require the application of the
laws of another jurisdiction.
 
7.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together will
constitute one and the same instrument.  Facsimile signatures shall be treated
as original signatures for all purposes hereunder.
 
8.   Further Actions.  Upon the terms and subject to the conditions set forth in
the Contribution Agreement, Assignor and Assignee shall each use its respective
commercially reasonable efforts to take, or cause to be taken, all appropriate
actions and to do, or cause to be done, and to assist and cooperate with the
other parties hereto in doing, all things necessary, proper or advisable to
consummate the transactions contemplated hereby as expeditiously as possible.
 
9.   No Third-Party Beneficiaries.  Nothing in this Agreement shall be deemed to
create any right with respect to any Person not a party to, or any property not
subject to, this Agreement.
 
[Signature Pages Follows]
  
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.
 
  

 
ASSIGNOR:
   
DEEP DOWN, INC.
         
 
By:
/s/ Eugene L. Butler       Name: Eugene L. Butler       Title: Executive
Chairman          

 
 
 
 
   

Signature Page to
Contract Assignment and Amendment Agreement

   

 
-4-

--------------------------------------------------------------------------------

 
   

 
ASSIGNEE:
  
CUMING FLOTATION TECHNOLOGIES, LLC
         
 
By:
/s/ Joshua Ratner       Name: Joshua Ratner       Title: Manager          

 

 
 
 
 
Signature Page to
Contract Assignment and Amendment Agreement
   
 
-5-

--------------------------------------------------------------------------------

 
    

 
CUMING:
   
CUMING CORPORATION
         
 
By:
/s/ Larry T. Parkinson       Name: Larry T. Parkinson       Title: President    
                                SELLING STOCKHOLDERS:                
/s/ John W. Cuming
   
John W. Cuming
                /s/ Jon E. Steffensen    
Jon E. Steffensen,
Executor for the Estate of William R. Cuming under will dated March 31, 2003, as
amended
         

 


 
 
Signature Page to
Contract Assignment and Amendment Agreement
 
 
-6-

--------------------------------------------------------------------------------